UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1684


DENNIS M. O’HARA,

                Petitioner - Appellant,

          v.

COMPTROLLER OF MARYLAND; COMMISSIONER OF INTERNAL REVENUE
SERVICE,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:14-cv-04044-TDC)


Submitted:   November 17, 2016             Decided:   November 21, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis M. O’Hara, Appellant Pro Se. Michael Joseph Salem, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Annapolis, Maryland; Bruce R.
Ellisen, Jennifer Marie Rubin, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dennis    M.    O’Hara     appeals     the     district     court’s    orders

dismissing his petition for writ of mandamus for lack of subject

matter jurisdiction and denying reconsideration.                  We have reviewed

the record and find no reversible error.                Accordingly, we affirm

for   the   reasons     stated    by   the    district      court.       O’Hara   v.

Comptroller of Md., No. 8:14-cv-04044-TDC (D. Md. Nov. 3, 2015 &

May 12, 2016).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court    and   argument      would    not   aid    the   decisional

process.



                                                                            AFFIRMED




                                        2